Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 6, 2020

                                     No. 04-19-00795-CV

                                     David RODRIGUEZ,
                                           Appellant

                                               v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI16263
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
         On January 22, 2020, the court ordered appellant David Rodriguez to pay the filing fee
for this appeal by February 6, 2020. On January 24, 2020, appellant filed a motion for rehearing
and a motion for reconsideration en banc from that order. On February 3, 2020, appellant filed a
“Motion for Reset or Extend of Time to Pay Filing Fee,” which asked the court to reset the
deadline for the filing fee until after it disposed of his motion for rehearing.

        On February 3, 2020, the court denied appellant’s motion for rehearing and his motion
for reconsideration en banc. Appellant’s February 3, 2020 “Motion for Reset or Extend of Time
to Pay Filing Fee” is therefore DENIED AS MOOT.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court